 

Fill in this information to identify your case:

‘MARIAH HARVEY

 

 

Debtor 1° .
First Name os Middle Name Last Name

Debtor2 JOSEPH HARVEY

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Washington
Case number~ 20- 40926- BDL

(lf known)

 

 

Official Form 427
Cover Sheet for Reaffirmation Agreement

12/15

Anyone who Is a party toa reaffirmation agreement may fi fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,

~ Cand file the documents within the time set under Bankruptcy Rule 4008.

ea Explain the Repayment Terms of the Reaffirmation Agreement:

 

1. Who is the creditor? Mechanics Bank

 

Name of the creditor

 

2. Howmuch is the debt? Gp, the date that the bankruptcy case is filed $ 17,898.08

To be paid under the reaffirmation agreement $ 17,548.57

$ 381.15 per month for__60 months (if fixed interest rate)

 

 

 

 

 

6. Using information from “Income and penses 3 reported on ‘Schedules | and J - es
Schedule I: Your Income : : :

 

Expenses (Official Form line 12 of Schedule | after payroll deductions
106J), fill in the amounts.

6b. Monthly expenses from line 22c of__ stioas— sme 6. Monthly expenses

 

(Oral Fonm 1061) and ~ EEE SS cn Ay la 3 ae ee eee
Schedule J: Your 6a. Combined monthly income from s4ol 3 34 6e. Monthly income from all sources

3. What is the Annual 10.99 9
Percentage Rate (APR) Before the bankruptcy case was filed Yo
of interest? (See
Bankruptcy Code Under the reaffirmation agreement 10.99 % WL Fixed rate
§ 524(k)(3)(E).) Cl Adjustable rate
re Does collateral secure cs ‘gO NG 8 WER SEA EE OED es
the debt? Wd Yes. Describe the cédllateral 2018 Dodge Grand Caravan: oes
Current market value $ 16,300.00
5. Does the creditor assert wt N
that the debt is 9 . ; . .
nondischargeable? () Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.

 

 

 

Schedule J

6c. Monthly payments on all —$ - 6g. Monthly payments on all -—$
reaffirmed debts not listed on —— reaffirmed debts not included in
Schedule J monthly expenses

6d. Scheduled net monthly income $ S ‘ 34 6h. Present net monthly income $ S. 3Y
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 6g from 6e.
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

Official Form 427 Cover Sheet for Reaffirmation Agreement page 1
MARIAH HARVEY JOSEPH HARVEY 20-40926-BDL
Debtor 1 First Name Middle Name Last Name Case number ira

 

7. Are the income amounts No

 

 

 

on lines 6a and 6e UL) Yes. Explain why they are different and complete line 10.
different?

8. Are the expense Rive
amounts on lines 6b (J Yes. Explain why they are different and complete line 10.

 

and 6f different?

 

 

9. Is the net monthly 2ENo
income in line 6h less () Yes. A presumption of hardship arises (unless the creditor is a credit union).
than 07 Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.

Complete line 10.

 

 

 

10. Debtor's certification

about lines 7-9 | certify that each explanation on lines 7-9 is true and correct.

 

 

If any answer on lines 7-9 is f f { |

Yes, the debtor must sign ‘ f\ f {| { - a 4 |

here. x 4 | (UA) WY x oO OFA fe

If all the answers on lines 7-9 Signature of Debtor 1 Signature of Debtor 2 (Spouse Only ina-doint Case)

are No, go to line 11.

 

11. Did an attorney represent (] No
the debtor in negotiating Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?
the reaffirmation O No

agreement? —.
ke Yes

 

 

 

Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the

 

must sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.
xy IK) —— Date Lele za
Signature ha cH MM /DD/YYYY

Alonaugce
Meiadcke Ban \Wnupte Spe arated

—
Printed Name v a.

Check one:

(J Debtor or Debtor's Attorney
WA Creditor or Creditor's Attorney

 

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement page 2
B2400A/B ALT (Form 2400A/B ALT) (12/15)

 

{] Presumption of Undue Hardship
>A No Presumption of Undue Hardship
.|.(Check:box.as directed in-Part D: Debtor’s Statement...
in Support of Reaffirmation Agreement.)

 

 

 

UNITED STATES BANKRUPTCY COURT -

Western District of Washington
MARIAH HARVEY

In re JOSEPH HARVEY Case No, 20-40926-BDL
Debtor Chapter 7

REAFFIRMATION AGREEMENT
[Indicate all documents included in this filing by checking each applicablebox.] ©

Part A: Disclosures, Instructions, and [v |Part D: Debtor’s Statement in
Notice to Debtor (pages 1 - 5) Support of Reaffirmation Agreement
Part B: Reaffirmation Agreement CO Part E: Motion for Court Approval

[¥]Part C: Certification by Debtor’s Attorney

[Note: Complete Part E only if debtor was not represented by an attorney during
the course of negotiating this agreement. Note also: If you complete Part E, you must
prepare and file Form 2400C ALT - Order on Reaffirmation Agreement]

Name of Creditor: Mechanics Bank

o s/f Check this box “if Creditor is isa Credit Union a as s defined ir in sie 0x06) of the -
Federal Reserve Act

PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR

 

1. DISCLOSURE STATEMENT
Before A greeing to Reaffirm a Debt, Review T hese Important Disclosures:

SUMMARY OF REAFFIRMATION AGREEMENT
-,. This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMOUNT REAFFIRMED
The amount of debt you have agreed to reaffirm: oe $ 17,548.57

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional
amounts which may come due after the date of this disclosure. Consult your credit agreement.
B2400A/B ALT (Form 2400A/B ALT) (12/15) 2
ANNUAL PERCENTAGE RATE
[The annual percentage rate can be disclosed in different ways, depending on the type of debt.]

a. Ifthe debt is an extension of “credit” under an “open end credit plan,” as those terms
are defined in § 103 of the Truth in Lending Act, such as a credit card, the creditor may disclose
the annual percentage rate shown in (i) below or, to the extent this rate is not readily available or
not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to
the debtor in the most recent periodic statement prior to entering into the
reaffirmation agreement described in Part B below or, if no such periodic
statement was given to the debtor during the prior six months, the annual 8
percentage rate as it would have been so disclosed at the time of the disclosure
statement: %.

--- And/Or =~»

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: %. If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are:

 

$C @_
$ @ %;
$ @ %,

 

b. If the debt is an extension of credit other than under than an open end credit plan, the
creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
not readily available or not applicable, the simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate under §128(a)(4) of the Truth in Lending Act, as
disclosed to the debtor in the most recent disclosure statement given to the debtor
prior to entering into the reaffirmation agreement with respect to the debt or, if no
such disclosure statement was given to the debtor, the annual percentage rate as it
would have been so disclosed: %.

--- And/Or ==

(ii) The simple interest rate applicable to the amount reaffirmed as of the date
this disclosure statement is given to the debtor: 10.99 %. If different
simple interest rates apply to different balances included in the amount
reaffirmed, the amount of each balance and the rate applicable to it are:

20-40926-BDL
B2400A4/B ALT (Form 2400A/B ALT) (12/15) . 3

 

$ @ %;
$ — @ %:
$

 

@_ %,

-c. Ifthe underlying debt transaction was disclosed as a variable rate transaction on the :
most recent disclosure given under the’ Truth i in Lending / Act: , SO

The interest rate on your loan may be a variable interest rate which changes from
time to time, so that the annual percentage rate disclosed here 1 may be higher or
lower.

d. If the reaffirmed debt is secured by a security interest or lien, which has not been
waived or determined to be void by a final order of the court, the following items or types of
items of the debtor’s goods or property remain subject to such security interest or lien in
connection with the debt or debts being reaffirmed in the reaffirmation agreement described in
Part B.

Item or Type of Item Original Purchase Price or Original Amount of Loan
2018 Dodge Grand Caravan $ 19,938.71 -

Optional---At the election of the creditor, a repayment schedule using one or a combination of
the following may be provided:

Rep ayment Schedule:

Your first payment in the amountof$ = is due on (date), but’ the future
payment amount may be different. Consult your reaffirmation agreement or credit agreement, as
applicable.

—  — Or—
Your payment schedule will be: 60 (number) payments in the amount of $_- 381.15
each, payable (monthly, annually, weekly, etc.) on the 17th (day) of each ___ Month
( week, month, etc.), unless altered later by mutual agreement in writing.

— Or—

A reasonably specific description of the debtor’s repayment obligations to the extent known by
_ the creditor or creditor’s representative.

2. INSTRUCTIONS AND NOTICE TO DEBTOR

20-40926-BDL
B2400A/B ALT (Form 2400A/B ALT) (12/15) 4

Reaffirming a debt is a serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the
reaffirmation agreement is not effective, even though you have signed it.

1. Read the disclosures in this Part A carefully. Consider the decision to reaffirm
carefully. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
use a separate agreement you and your creditor agree on).

2. Complete and sign Part D and be sure you can afford to make the payments you are
agreeing to make and have received a copy of the disclosure statement and a completed and
signed reaffirmation agreement.

3. If you were represented by an attorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part C.

4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part E.

5. The original of this disclosure must be filed with the court by you or your creditor. Ifa
separate reaffirmation agreement (other than the one in Part B) has been signed, it must be
attached.

6. If the creditor is not a Credit Union and you were represented by an attorney during
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective
upon filing with the court unless the reaffirmation is presumed to be an undue hardship as
explained in Part D. Ifthe creditor is a Credit Union and you were represented by an attorney
during the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes
effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the
creditor of the hearing on your reaffirmation agreement. You must attend this hearing in
bankruptcy court where the judge will review your reaffirmation agreement. The bankruptcy
court must approve your reaffirmation agreement as consistent with your best interests, except
that no court approval is required if your reaffirmation agreement is for a consumer debt secured
by a mortgage, deed of trust, security deed, or other lien on your real property, like your home.

20-40926-BDL
B2400A/B ALT (Form 2400A/B ALT) (12/15) , 5

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the
bankruptcy court enters a discharge order, or before the expiration of the 60-day period that
begins on the date your reaffirmation agreement is filed with the court, whichever occurs later,
To rescind (cancel) your reaffirmation agreement, you must notify the creditor that your
reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

What are your obligations if you reaffirm the debt? A reaffirmed debt remains your
personal legal obligation. It is not discharged in your bankruptcy case. That means that if you.
default on your reaffirmed debt after your bankruptcy case is over, your creditor may be able to
take your property or your wages. Otherwise, your obligations will be determined by the
reaffirmation agreement which may have changed the terms of the original agreement. For
example, if you are reaffirming an open end credit agreement, the creditor may be permitted by
that agreement or applicable law to change the terms of that agreement in the future under
certain conditions,

Are you required to enter into a reaffirmation agreement by any law? No, you are not
required to reaffirm a debt by any law. Only agree to reaffirm a debt if it isin your best interest.

Be sure you can afford the payments you agree to make.”

~ What if your creditor has a'securit interest or lien? Your anleigicy discharge does not’
eliminate: any lien on your property. A ‘‘lien’’ is often referred to as a security interest, deed of -
trust, mortgage or security deed. Even if you do not reaffirm and your personal liability onthe” ~
debt is discharged, because of the lien your creditor may still have the right to take the property
securing the lien if you do not pay ‘the debt or default on it. If the lien is on an item of personal
property that is exempt under your State’s law or that the trustee has abandoned, you may be
able to redeem the item rather than reaffirm the debt. To redeem, you must make a single |
payment to the creditor equal to the amount of the allowed secured claim, as agreed by the —
parties or determined by the court. -

     

NOTE: When this disclosure refers to what a creditor ‘“‘may’’ do, it does not use
the word “may’”’ to give the creditor specific permission. The word ‘‘may’’ is
used to tell you what might occur if the law permits the creditor to take the action.
If you have questions about your reaffirming a debt or what the law requires,
consult with the attorney who helped you negotiate this agreement reaffirming a
debt. If you don’t have an attorney helping you, the judge will explain the effect
of your reaffirming a debt when the hearing on the reaffirmation agreement is
held.

20-40926-BDL
B2400A/B ALT (Form 2400A/B ALT) (12/15)

PART B: REAFFIRMATION AGREEMENT.

I (we) agree to reaffirm the debts arising under the credit agreement described below.

1. Brief description of credit agreement:

Retail Installment Contract in the original amount of $19,938.71

Loan terms of $ 17,548.57 @

% for$ 381.15 starting 05/17/2020

2018 Dodge Grand Caravan 2C4RDGCG3JR224092
2. Description of any changes to the credit agreement made as part of this reaffirmation

agreement: \onNE

SIGNATURE(S):

Borrower:

MARIAH HARVEY

 

 

(Print Name)

WV user aan shan
(Signature)

Date: RD

Co-borrower, if also reaffirming these debts:

JOSEPH HARVEY
(Print Name)

 

ier 1
XN 6 SIR ema
(Signature) a

Date: iy (Gl 2

Accepted by creditor:

Mechanics Bank

 

(Printed Name of Creditor)

PO Box 1479, Rancho Cucamonga, CA 91729
(Address of Creditor)

ERY ro
ssociate reaneae ptcy Specialist

(Printed Name and Title of Individual
Signing for Creditor)

 

 

Date of creditor acceptance:

Uy zel awe

 

20-40926-BDL
B2400A/B ALT (Form 2400A/B ALT) (12/15) 7

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (IF ANY).

[To be filed only if the attorney represented the debtor during the course of negotiating
this agreement. ] eget

I hereby certify that (1) this agreement represents a fully informed and voluntary
agreement by the debtor; (2) this agreement does not impose an undue hardship on the debtor or
any dependent of the debtor; and (3) I have fully advised the debtor of the legal effect and
consequences of this agreement and any default under this agreement.

CO [Check box, if applicable and the creditor is not a Credit Union.] A presumption of .

undue hardship has been established with respect to this agreement. In my opinion, however, the
debtor is able to make the required payment.

Printed Name of Debtor’s Attorney: Susanyl. Seelyer

Signature of Debtor’s Attorney: Lee Fhe L

Date: 4 {1ISfea0o

 

20-40926-BDL
DocuSign Envelope ID: 51098413-36B9-457F-8BC7-133C7FF56D10

B2400A4/B ALT (Form 2400A/B ALT) (12/15) 8
PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections 1 and 2, OR, if the creditor is a Credit Union and
the debtor is represented by an attorney, read section 3. Sign the appropriate
signature line(s) and date your signature. If you complete sections 1 and 2
and your income less monthly expenses does not leave enough to make the
payments under this reaffirmation agreement, check the box at the top of page
1 indicating “Presumption of Undue Hardship.” Otherwise, check the box at
the top of page I indicating “No Presumption of Undue Hardship’’]

1. I believe this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my
monthly income (take home pay plus any other income received) is $44 OZ _, and my actual
current monthly expenses including monthly payments on post-bankruptcy debt and other
reaffirmation agreements total $ 83 b/4 , leaving $ 349 to make the required payments
on this reaffirmed debt.

I understand that if my income less my monthly expenses does not leave enough to
make the payments, this reaffirmation agreement is presumed to be an undue hardship on me
and must be reviewed by the court. However, this presumption may be overcome if I explain
to the satisfaction of the court how I can afford to make the payments here:

 

 

(Use an additional page if needed for a full explanation.)

2. Ireceived a copy of the Reaffirmation Disclosure Statement in Part A and a
completed and signed reaffirmation agreement.

Boe igned by:
Signed: i ) U cae
D RESDY-
PY a9 Ye

(Joint DebeartP anh)
5/4/2020

 

Date:
— Or—
[If the creditor is a Credit Union and the debtor is represented by an attorney]

3. I believe this reaffirmation agreement is in my financial interest. I can afford to
make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure

Statement in Part A and a completed and signed reaffirmation agreement.

Signed:

 

(Debtor)

 

(Joint Debtor, if any)
Date:

20-40926-BDL
B2400C ALT (Form 2400C ALT) (12/15)

United States Bankruptcy Court

Western District of Washington
MARIAH HARVEY

JOSEPH HARVEY

 

 

 

In re 5 Case No. 20-40926-BDL
Debtor Chapter 7
ORDER ON REAFFIRMATION AGREEMENT
The debtor(s) has (have) filed a motion for approval of
(Name(s) of debtor(s))
the reaffirmation agreement dated made between the debtor(s) and

' ~(Date of agreement)
. The court held the hearing required by 11 U.S.C. § 524(d)

 

(Name of creditor)
on notice to the debtor(s) and the creditor on

 

(Date)

COURT ORDER: C] The court grants the debtor’s motion under 11 U.S.C. § 524(c)(6)(A)
and approves the reaffirmation agreement described above as not
imposing an undue hardship on the debtor(s) or a dependent of the
debtor(s) and as being in the best interest of the debtor(s).

C] The court grants the debtor’s motion under 11 U.S.C. § 524(k)(8)
and approves the reaffirmation agreement described above.

C1 The court does not disapprove the reaffirmation agreement under
11 U.S.C. § 524(m).

C] The court disapproves the reaffirmation agreement under
11 U.S.C. § 524(m).

(1 The court does not approve the reaffirmation agreement.

BY THE COURT

Date:

 

United States Bankruptcy Judge
RETAIL INSTALLMENT SALE CONTRACT

 

 

SIMPLE FINANCE CHARGE
Dealer Number 144 Contract Number
Buyer Name and Address Go-Buyer Name and Address ‘Seller-Creditor (Name and Address)
{Including County and Zip Coda) {Inctusing County and Zip Code)
MARIAH HARVEY JOSEPH HARVEY BRUCE TITUS AUTOMOTIVE GROUP
147 @7 MORRIB RD 147 87 MORRIS RD 2220 Carriage Dr SW
RANDLE, WA 98377 RANDLE, WA 98377 Olyapia, WA 985e2

 

 

 

You, the Buyer (and Ca-Buyer, if any), may buy the vehicle below for cash or on credit. By signing this contract, you choose to buy the vehicle
on credit under the agreements on the front and back ol this contract. You agree to pay the Saller - Creditor (sometimes “we” or “us” in this
contract) the Amoun! Financed and Finance Charge in U.S. funds according to the payment schedule bafow, as explained in section 1 on the back,
The Truth-In-Lending Disclosures below are parl of this contract.

 

 

 

 

 

 

 

 

 

 

       
     
     
     
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Make

Newfsed Year and Model | Odometer Vehicle Identification Number Primary Use For Which Purchased

Personal Tar, o household unless
DODGE © business
USED 2018 GRAND CARAY 38, 411 2C4RDGCESTREC4SE92 © agricuttural
FEDERAL TRUTH-IN-LENDING DISCLOSURES. insurance, You may buy the physical damage
ANNUAL FINANCE Amount Total of Total Sale ingurance this contract requires [see back) from
PERCENTAGE| CHARGE Financed Payments Price anyone you choose subjecl to our approval of your
RATE © amount of unl you | The total cost of choice as the jaw allows. You are nol required to buy

The evst of amount the eredit provided | will have paid after | your purchase on any other insurance to obta’n credit.

your credit as credit will 0 you oF you have mace afl | “credit, including If any insurance is checked below, petcies or

a yearly rate. cost you. ‘on your behalt. paymanis as your down certificates trom the named insurance companies will

scheduled. Payment of describe the terms and conditions,
$2, B80, 2B is ‘Check the Insurance you want and sign below:
—__ 18.99% ; | $ 19,938.71 | $ 27, 442. BBs __29, 442. 8G Optional Credit insurance
Your Payment Schedule Will Be: O Credit ute: Ci Buyer 0 Co-Buyer 01 Both
Number of ‘Amount of ‘When Payments 1D creat oisatitty: C1 Buyer 1 Co-Buyes C) Both
Payments Payments Ate Due Premium:
72 381.15 | Monthly baginning §95708/19 Credit Life $ N/R
Credit Disablity $ N/A
Insurance Company Name
‘OF As Fallows: Home Office Address
Cra He ingwance and credit disabily insurance are not
Late Charge. if payment is not recefved in full within days after 1 is due, you wil pay a late charge east ie nauance. tod ot Seaaty ouoe al tbe
& a4 i i i @ Tactor in the credit moval process.
ofS Aor __5._ % af thu past of the payment thal is late, whichever is greater. provided unless you sign ed ager kb ey een
Prepayment. If you pay off all your debt earty, you wil not have to pay a penalty. Yeu chose ts asa, he ess showin kom 4A of he
Security Inlerest. You are giving a security interest in the vehicle being purchased, ltemization of Amour Financed “Gredt te insurance is
Additional information: Sea this contract far more information including information abou! nenpayment, may al pay 2 you Owe oo iis Sonkach you make lake
i ’ interest, payments, Cred’ disabiity insurance covet
default, any required repayment in full belore the scheduled date and security interes:, Pere re anatnty insurer cogs Aol cove ary
Govrage foe ces! He inviace and cect dsabity
TIEMIZATION OF AMOUNT FINANCED insur oon the eniginal due dale for the last payment
+ Cahtaerice unless a otierent lorm lor ihe insurance is shown below,
Vehicle Gash Price 5
thar $ NéA
Other, $ N/A
Other s N/A
Other. $. N/B
Sales Tax $1,808, 71 Other Optional insurance
Service Fra (THE DOCUMENTARY SERVICE FEE IS ANEGCTIABLE = $ 159. 22 0 fA
FEE. Documentary servo fees are nol eequired by the sfale of Weshinglon) Type of Insurance Tem
Total Cash Sale Price $21, 738.741)! | Premiums N/A
2 Tolal Downpayment = Insurance Company Name
Trade-in —______
Meany ake) (Model Home Office Address
Gross Trade-in Aliowance $ NZA N/A
Less Payoff Made By Setter $NA OL N/A
Equals Net Trade in SNA ‘Type ol Insurance Term
+ Cash s Rr 809.08 Premiurn $ N/A
+ ther N/A Insurance Company Name
(If total downpayment is negative, enter “0” and see 4H below) $. BBQ. Be N/A
2. Unpaid Balanca of Cash Price (1 minus 2) $19, 728. 7413)| | Home Citflce Address
4 Other Charges including Amounts Paid fo Others on Your Behalf NR
{Scller may keep part of these amounts): ter epona eras i na segue Weta cre
: four decision to buy or er optional instance:

A Cost of Optional Credit Insurance Paid fo ict ba a factor in the the cnet spn process, wil not be
Insurance Company or Companiss. provided untess you sign and agras to pay the extra cost,
ite $ N/A { want the insurance checked above. We wit apply far
Disabaity § NA N/A ‘his insurance an your bohat.

B Other Optional Insurance Paid ta Insurance Company or Companies $ N/A xX.

‘Totat insweance Paid to insurance Companies $ N/A Buyer Signature Date

© Oplional Gap Contract $s N/A

© Official Faas Paid to Government Agencies. Xx
rs tor 5 N/B Co-Buyer Signature Baie
fo for s__N/a THIS INSURANCE DOES Nor INCLUDE
to N/Q. for N/o s N/A INSURANCE FOR BODILY INJURY

© Government Taxes Not {ncluded in Cash Price 8 N/a LIABILITY, PUBLIC CIABILITY, OR

F Goverment License and/or Registration Fees PROPERTY DAMAGE LIABILITY,

$ 208, BP Retumed Check Charge: You agree fo pay a charge of up 1

G Government Cerificate of Title Fees 5 N/a S20 4 any check you gre us i jae ed coer
Total Official FeasPaldto Government Agencies S$ pag am Se , You wil pay a charge of the lesser of S40 or the fane

Other Charges (Setter must identity who is paid and Sree be Sasa t wo eae wren Setand youd,
describe purpose) OFT GAP CONTRACT A sap coract(tet anealaton
te N/a for Prior Credit or Lease Balance 5 N/A ontrar) is nol requted fo oblain crocit rot be provided

urdess below and agree to pay he ava charge.
0 NZA ior N/O. 5 NZA msn pe arenas i thee
to n/a for n/a § n/a hamizaton of Ampount Farced. See yout gap corract fr detats
io ‘or 5 iA ‘on he terms and conditions i provides. Itis a part ol tis contac.
to N/A tor B/D $ NéA Term NZBs,
to N/A. fot N/f § N/A
to MAB for N/o $ NAG Name of Gap Contract
to N/A for NZD. § N/a J want lo buy a gap sontrael.
to néa for N/B s N/A Buyer Signs X
yg for tN
‘Total Other Charges and Amounts Paid to Others on Your Behalf $___ Bae, aera
5 Amount Financed (9 plus 4) $_19, SAA, 716)

 

 

 

OPTION: You pay no finance charge if the Amount Financed, jlam 5, is paid in full on or before
——_N/ A _., Year_NAR SELLER'S INTIALS _.NZB

 

NO COOLING OFF PERIOD
State law does nat provide for a “cooling off" or cancellation period for this sale. After you sign this contract,
you may only cancel it if the sefler agrees or for legal cause. You cannot cancel this contract simply because
you change your mind. This natice does not apply to home solicitation sates.

 

 

The Annual Percentage Rate may be negotiable with the Seller. The Seller may assign this contract
and retain its right to receive a part of the Finance Charge.

HOW THIS CONTRACT CAN BE CHANGED. This contract contains the ent bet us relating to this contact. Any changg.{o {his con!
writing and we musi sign it. No oral changes are binding. Buyer Signs. Signs

if any part of this contract is not valid, all other parts stay valid. We may delay or refrain from enforcing any of fights coeur this contract wi! i 4
we may extend the time for making some payments without extending the time for making others.

‘You authorize us to cbtain information about you, or the vehicle you are buying, from the state mator vehicle department or other motor vehicle registration authorities.
See back for other important agreements.

 

  
  

NOTICE TO BUYER: (a) Do not sign this contract before You agree to the terms of this contract. You canfirm that
you read it or if any spaces intended for the agreed terms, before you signed this contract, we gave it to you, and you
except as to unavailable information, are biank. (b) You were free to take it and review il. You confirm that you
are entitled to a copy of this contract at the time you sign received a completely filied-in copy when you signed it.

it. {c} You may at any time pay off the fuil unpaid balance

due under this contract, and in so daing you may receive

a partiat rebate of the finance charge. (d) The finance

charge does not exceed __19,99 % (must be filled in)

per annum computed monthly,

 
 
 

  
   

Date 02/24/19

@hame is on the tite to the vehicle bul

Buyer Signs X TPAK24/ lo -Buyer Signs X.
Co-Buyers and Other Owners — A co-buyet is a parson who 1s responsibie for paying the entice debt. An other owner is a 7
does not have to pay the dabt. The other owner agraes to the security interest in the vehicke given to us & this contract.

 

 

 

 

 

 

 

 

 

Other owner signs. Address se 4
Seter signs BRUCE rs AUTOMOTIVE GROUP py, 03/24/19, X Sea. Tie
Seller assipns tts Interest in this contractt0 MECHANICS BANK (Assignee) upper the terms of Sellers agreement[s) with Assignee,
C7 Assignsd with recourse [iRAssignad wihout recourse — Lee 6 sag fil perros
Selier RUCE TITUS AUTOMOTIVE GROUP By Tie
LA SUTURE MARGE 28 APE Be etn 40 SLE a
‘Bie pmaten batt no muvmantY ATL On MOE AS TS

Bi poacren aes ‘CONTEUT OR
PORPOAE BF Mex FOL EONEIRY FOUR Ow LEGAL COMPAL, ORIGINAL LIENHOLDER

 
 

OTHER IMPORTANT AGREEMENTS

 

4. FINANCE CHARGE AND PAYMENTS

How we will figure Finance Charge. We will figure
the Finance Charge on a daily basis at the Annual
Percentage Rate on the unpaid part of the Amount
Financed.

How we will apply payments. We may apply each
payment to the earned and unpaid part of the Finance
Charge, lo the unpaid part of the Amount Financed
and to other amounts you owe under this contract in
any order we choose.

How late payments or early payments change what
you must pay. We based the Finance Charge, Total
of Payments, and Total Sale Price shown on the front
on the assumption that you will make every payment
on the day it is due. Your Finance Charge, Tota! of
Payments, and Total Sale Price will be more if you
pay late and less if you pay early, Changes may take
the form of a larger or smaller final payment or, at our
option, more or fewer payments of the same amount
as your scheduled payment with a smaller final pay-
ment. We will send you a natice telling yau about these
changes before the final scheduled payment is due.
You may prepay. You may prepay all or part of the
unpaid part of the Amount Financed at any time with-
out penalty. if you do so, you must pay the earned
and unpaid part of the Finance Charge and ail other
amaunts due up to the date of your payment.

Right to Refinance a Balloon Payment. A balloon
payment is a scheduled payment that is more than
twice as large as the average of your earlier scheduled
payments. if this contract contains a balloon payment
and you do not pay it, you have the right to obtain a
new payment schedule. Unless you agres olherwise,
the periodic payments under the new payment sched-
ule will not be substantially greater than the earlier
scheduled payments. This provision does not apply if
you did not purchase this vehicle for personal, family,
or household use. It also does not apply if we adjusted
your payment schedule to your seasonal or irregular
income.

 

2 YQUR OTHER PROMISES TO US

If the vehicle is damaged, destroyed, or missing.
‘You agree to pay us all you owe under this contract
even if the vehicle is damaged, destroyed, ar missing.
Using the vehicle. You agres not to remove the
vehicle from the U.S. or Canada, or lo sell, rent, lease,
or transfer any interest in Ihe vehicle ar this contract
without our written permission. You. agree not to
expose the vehicle io misuse, seizure, confiscation, or
involuntary lransfer. If we pay any repair bills, storage
bills, taxes, fines, or charges on the vehicle, you agree
to repay the amount when we ask for it.
Security Interest.
You give us a security interest in:
+ The vehicle and all parts or goods put on it;
+ All money or goods received (proceeds) for the
vehicle;
+ All insurance, maintenance, service, or other
"contracts we finance for you; and
« All proceeds from insurance, maintenance,
service, or other contracts we finance for you. This
includes any refunds of premiums or charges from.
the contracts.
This secures payment of ali you owe on this contract.
It also secures your other agreements in this contract.
‘You will make sure the title shows our security Interest
(lien) in the vehicle. You wiil not allow any other security
interest to be placed on the title without our written
permission.
Insurance you must have on the vehicle.
You agree to have physical damage insurance cover-
ing loss of or damage to the vehicle for the term of
this contract. The insurance must cover our interest
in the vehicle. WARNING: UNLESS YOU PROVIDE US
WITH EVIDENCE OF THE PHYSICAL DAMAGE
INSURANCE COVERAGE AS REQUIRED BY THIS
CONTRACT, WE MAY (BUT ARE NOT REQUIRED)
PURCHASE INSURANCE AT YOUR EXPENSE TO
PROTECT OUR INTEREST. THIS INSURANCE
MAY, BUT NEED NOT, ALSO PROTECT YOUR
INTEREST. IF THE COLLATERAL BECOMES DAM-
AGED, THE COVERAGE WE PURCHASE MAY NOT
PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE
AGAINST YOU. YOU MAY LATER CANCEL THIS
GOVERAGE BY PROVIDING EVIDENCE THAT YOU
HAVE OBTAINED PROPER COVERAGE ELSE-
WHERE. YOU ARE RESPONSIBLE FOR THE COST
OF ANY INSURANCE PURCHASED BY US. THE
COST OF THIS INSURANCE MAY BE ADDED TO
YOUR AMOUNT FINANCED. IF THE COST !S
ADDED TO THE AMOUNT FINANCED, THE
ANNUAL PERCENTAGE RATE ON THIS CON-
TRACT WILL APPLY TO THIS ADDEO AMOUNT.
THE EFFECTIVE DATE OF COVERAGE MAY BE
THE DATE YOUR PRIOR GOVERAGE LAPSED OR
ANOTHER DATE AFTER THAT DATE OF LAPSE.
THE COVERAGE WE PURCHASE MAY BE CON-
SIDERABLY MORE EXPENSIVE THAN INSURANCE
YOU GAN OBTAIN ON YOUR OWN AND MAY NOT
SATISFY WASHINGTON'S MANDATORY LIABILITY
INSURANCE LAWS. it the vehicle Is fost or damaged,
you agree that we may use any insurance settlement
to reduce what you owe or repair the vehicle.
What happens to returned insurance, mainte-
nance, service, ar other.contract charges. If we get
a refund of insurance, maintenance, service, or other
contract charges, you agrae thal we may subtract the
refund from what you owe.

2

Frew PAY LATE OR BREAK YOUR OTHER PROMISES
You may owe tate charges. You will pay a late charge
on each late payment as shown on the front of this
contract. Acceptance of a lale payment or late charge
does nol excuse your late payment or mean that you
may keep making late payments. If you pay late, we may
also take the sleps described below,

b. You may have to pay ail you owe at once. If you
break your promises {default}, we may demand that
you pay all you owe on this contract at once. Default
means:

* You do not pay any payment on time;

* You give false, incomplete, or misteading
information on a credit application;

* You start a proceeding in bankruptcy or one is
started against you or your property; or

* You break any agreements in this contract.

The amount you will awe will be the unpaid part of the

Amount Financed plus the earned and unpaid part of

the Finance Charge, any lale charges, and any

amounts due because you defautted.

c. You may have to pay collection costs. If we hire an
attorney who is not our salaried employee to collect
what you owe, you will pay the attorney's reasonable
fee and court costs as the law allows. You will also pay
any collection costs we incur as the law allows.

d. We may take the vehicle from you. If you defauit,
we may take (repossess) the vehicle from you if we do.
so peacefully and the law allows it. if your vehicie has
an electronic tracking device, you agree that we may
use the device to find the vehicle. If we take the vehicle,
any accessories, equipment, and replacement parts
will stay with the vehicle. if any personal items are in
the vehicle, we may store them for you at your expense.
If you do not ask for these items back, we may dispose
of them as the law allows. |

e, How you can get the vehicle back if we take it. If

* we repossess the vehicle, you may pay to get it back
(redeem). We will tell you how much to pay to redeem.
Your right lo redeem ends when we sell the vehicle.

f. We will sel? the vehicle if you do not get it back. If

you do not redeem, we will sell the vehicle. We will
send you a written notice of sale before selling the
vehicle.
We will apply the money from the sale, less allowed
expenses, lo the amount you owe. Allowed expenses
are expenses we pay as a direct result of taking the
vehicle, holding it, preparing it for sale, and selling it.
Attornay fees and court casts the law permits are also
allowed expenses. If any money is left (surplus), we wil
pay it fo you unless the law requires us to pay it to
someone else, If money from the sale is not enough
to pay the amount you owe, you must pay the rest to
us. If you do not pay this amount when we ask, we
may charge you interest at a rate not exceeding the
highest lawtul rate until you pay.

g. What we may do about optional insurance, main-
tenance, service, or other contracts. This contract
may contain charges for optional insurance; mainte-
hance, service, or other contracts, If we demand that
you pay all you owe at once or we repossess the
vehicle, you agree that we may claim benefits under
these contracts and cancel them to obtain refunds of
uneamed charges to reduce what you owe or repair
ihe vehicle. If the vehicle is a total loss because it is
confiscated, damaged, or stolen, we may claim benefits
under these contracts and cancel them to obtain
refunds of unearned charges to reduce what you owe.

 

4.

WARRANTIES SELLER DISCLAIMS

The following paragraph does not affect any warran-
ties covering the vehicle that the vehicle manufacturer
may provide. it does not apply at all if you bought the
vehicle primarily far personal, family, or hausehold
use.

Uniess the Seller makes a written warranty, or enters
into @ service contract within 90 days fram the date of
this contract, the Seller makes no warranties, express:
or implied, on the vehicle, and there will be ne implied
warranties of merchantability or of fitness for a
Particular purpose.

 

Used Car Buyers Guide. The information you see on
the window form for this vehicle is part of this contract.
Information on the window form overrides any
ecntrary provisions In the contract of sale.

Spanish Translation: Guia para compradores de
vehiculos usados. La informacién que ve en el
formulario.de ia ventanilla para este vehicule forma
parte del presente contrate. La informacidn del
jormulario de ia ventanilla deja sin afacto toda
dispasicién en contrario contanida en el contrato dae
vanta. -

 

SERVICING AND COLLECTION CONTACTS

You agree that we may try to contact you in writing, by e-
mail, or using prerecorded/artificial voice messages, -text
messages, and automatic telephone dialing systems, as
ths law allows. You also agree that we may try to contact
you in these and other ways at any address or telephone
number you provide us, even if {he lalephone number is a
‘cell phone number or the contact resutts in a charge to you.

 

APPLICABLE LAW
Federai law and the law of the state of our address
shown on the front of this contract apply to this contract.

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALI. CLAIMS AND DEFENSES WHICH |
. THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OF

WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER SY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY

THE DEBTOR HEREUNDER,

The preceding NOTICE applies only te goods or services cbtained primarily for personal, family or household use. In all other cases,
Buyer will not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor) may
have against the Seller, or against the manufacturer of the vehicle ar equipment obtained under this contract,

Forms No. 553-WA 75,

 
